Court of Appeals
                                  First District of Texas
                                          BILL OF COSTS

                                           No. 01-17-00269-CV

                                              Myong Ladner

                                                    v.

                     Pareshbhai Vanmalibhai Patel, and Minaxi Pareshbhal Patel

                NO. 278,589-B IN THE 146TH DISTRICT COURT OF BELL COUNTY



   TYPE OF FEE             CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                   $10.00           11/21/2017               E-PAID                   APE
      FILING                 $100.00           03/10/2017             TRANSFER                   ANT
   CHAPTER 51                 $50.00           03/10/2017             TRANSFER                   ANT
    INDIGENT                  $25.00           03/10/2017             TRANSFER                   ANT
STATEWIDE EFILING             $30.00           03/10/2017             TRANSFER                   ANT


   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $215.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this 25th day of May,
2018.